UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-156302 DK SINOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3062752 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) Dongxing Building, 4th Floor No.1 Xinke Road, Xi’an, the People’s Republic of China 710043 (Address of principal executive offices) 011 - (86) 29-8224-7500 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo□ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes □No□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes □No T APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 30,000,005 shares of common stock, $.001 par value per share as of November 15, 2010. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 DK SINOPHARMA, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, Notes (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Other receivables 3 Advances to suppliers Amount due from shareholder - Prepaid expenses Inventories 2 Amount due from related parties - Total Current Assets Property, plant and equipment, net 2 Construction in progress - Intangible assets, net 2 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other payable Customer and other deposits - Value-added tax payable - Short-term bank loan 5 Total Current Liabilities Derivative liability 10 - Long-term bank loan 5 - Total Liabilities Stockholders' Equity Common stock, $.001 par value, 70,000,000 shares authorized, 30,000,005 and 30,000,005shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Subscription receivable ) (750 ) Additional paid-in capital Statutory reserves 11 Accumulated other comprehensive loss 12 (127,703 ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 DK SINOPHARMA, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three months ended Nine months ended Sales, net $ Cost of sales ) Gross profit Selling, general and administrative expenses ) ) Research and development cost - - ) - Income from operations Other Income (Expense) Interest income - - Interest expense ) Other income Derivative expense - ) - Other expense ) Total other Income (Expense) ) ) Income before income taxes Provision for income taxes - Net income $ Weighted average common shares outstanding Basic Diluted Net income per common share Basic $ Diluted $ Net income $ Foreign currency translation adjustment - Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 4 DK SINOPHARMA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Written off of payable - Recovery of deposits paid to suppliers - Derivative liability - Changes in operating assets and liabilities: Accounts receivable Inventories Advances to suppliers Prepaid expenses and other receivable Amount due from shareholder Amount due toa related company Accounts payable Accrued expense and other payable Customer and other deposits - VAT payable - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Addition in share capital - Purchase of property and equipment Purchase of intangible assets - Net cash used in Investing activities CASH FLOWS FROM FINANCING ACTIVITIES Payment from short-term loans - Net cash used in financing activities - Effect of exchange rate changes on cash and cash equivalents Net Increase (Decrease) in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Interest payments $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 DK SINOPHARMA, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2009 (UNAUDITED) Capital Stock Subscription Additional Paid-in Other Comprehensive Statutory Retained Total Stockholders Amount Receivables Capital Income Reserves Earnings Equity Balance December 31, 2008 $ $ ) $ $ ) $ $ $ - Foreign currency translation adjustments - Transferred to Statutory reserve - ) - Dividend paid - ) ) Income for the year endedDecember31, 2009 - Balance December 31, 2009 ) ) Foreign currency translation adjustments - Income for the nine months ended September 30, 2010 - Balance September 30, 2010 $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 1 - ORGANIZATION DK Sinopharma, Inc. ("the Company") was incorporated on July 22, 2008 in the state of Nevada. The Company was originally incorporated under the name Virtual Closet, Inc. and changed its name to DK Sinopharma Inc. on June 30, 2010. The new ticker symbol for the Company’s common stock is “DKSP.OB”. Dongke Pharmaceuticals Inc. ("Dongke") was incorporated in the state of Delaware on December 11, 2009. Dongke formed Yangling Slovan Pharmaceuticals Co., Ltd. (“Slovan or “WOFE”) on January 25, 2010. Slovan is a "wholly owned foreign enterprise" incorporated in People's Republic of China ("PRC") and is a wholly owned subsidiary of Dongke. Yangling Dongke Maidisen Pharmaceuticals Co., Ltd. (“Maidisen”), the Company’s operating entity (consolidated through VIE, see below), was incorporated in the PRC on June 23, 2004. On May 10, 2010 the Company completed its merger with Dongke in accordance with the Share Exchange Agreement. Pursuant to the Share Exchange Agreement, the Company acquired all of the outstanding capital stock and ownership interests of Dongke from the Dongke shareholders. In exchange for their interests, the Company issued to Dongke shareholders an aggregate of 1,941,818 shares of the Company’s common stock. In January 2010, WOFE has entered into an Agreement on Entrustment for Operation and Management, Exclusive Option Agreement, Shareholders’ Voting Proxy Agreement and Agreement on share pledge Agreement (collectively, the “Control Agreements”) with Maidisen through which the Company operates the restricted businesses. Under accounting principles generally accepted in the United States of America, or USGAAP, Maidisen is considered a Variable Interest Entity (“VIE”) and the related accounts are recorded at carrying value. USGAAP requires the Company to consolidate entities controlled by contract as a VIE in financial statements because the control agreements related to those entities provide the Company with the risks and rewards associated with equity ownership. Although the Company does not currently own any of the outstanding equity interests in Maidisen, it has: (1)exclusive decision making authority over all business decisions, (2)a significant financial interest in the entity giving it the right to receive income as well as the right to unilaterally sell or transfer these rights to a 3rd party based upon the exclusive option agreement and (3)a long-term commitment expected to be in excess of ten years. Accordingly, all of the income since the inception of Maidisen is included in the consolidated financial statements The following are brief descriptions of contracts entered between WOFE and Maidisen: (1)Agreement on Entrustment for Operation and Management. The domestic companies, Maidisen and WOFE, have entered into an Entrusted Management Agreement, which provides that WOFE will be fully and exclusively responsible for the management of Maidisen. As consideration for such services, Maidisen has agreed to pay WOFE the management fee during the term of this agreement and the management fee shall equal to Maidisen’s the earnings before tax. Also, WOFE will assume all operating risks related to this entrusted management service to Maidisen and bear all losses of Maidisen. (2) Exclusive Option Agreement. All the shareholders of Maidisen as well as Maidisen have entered into an Exclusive Option Agreement with WOFE, which provides that WOFE will be entitled to acquire such shares form the current shareholders upon certain terms and conditions. Meanwhile, WOFE will be entitled an irrevocable exclusive purchase option to purchase all or part of the assets and business of Maidisen, if such a purchase is or becomes allowable under PRC laws and regulations. The Exclusive Option Agreement also prohibits the current shareholders of Maidisen as well as Maidisen from transferring any portion of their equity interests, business or assets to anyone other than WOFE. WOFE has not yet taken any corporate action to exercise this right of purchase, and there is no guarantee that it will do so or will be permitted to do so by applicable law at such times as it may wish to do so. (3) Shareholders’ Voting Proxy Agreement. All the shareholders of Maidisen have executed a Shareholders’ Voting Proxy Agreement to irrevocably appoint the persons designated by WOFE with the exclusive right to exercise, on their behalf, all of their Voting Rights in accordance with the laws and Maidisen’s Articles of Association, including but not limited to the rights to sell or transfer all or any of their equity interests of Maidisen, and to appoint and elect the directors and Chairman as the authorized legal representative of Maidisen. This agreement can only be terminated prior to the completion of acquisition of all of the equity interests in, or all assets or business of Maidisen. (4) Share Pledge Agreement. WOFE and the shareholders of Maidisen have entered into a Share Pledge Agreement, pursuant to which all shareholders pledge all of their shares (100%)of Maidisen, as appropriate, to WOFE. If Maidisen or any of its respective shareholders breaches its respective contractual obligations in the “Entrusted Management Agreement”, “Exclusive Option Agreement” and “Shareholders’ Voting Proxy Agreement”, WOFE as Pledge, will be entitled to certain rights to foreclose on the pledged equity interests. Such Maidisen shareholders cannot dispose of the pledged equity interests or take any actions that would prejudice WOFE’s interest Except for the disclosed above, there are no arrangements that could require WOFE to provide financial support to the variable interest entity, including events or circumstances that could expose WOFE to a loss. As stated in the disclosure of various agreements between WOFE and its VIE, WOFE has rights to acquire any portion of the equity interests of the VIE. Also, WOFE may allocate its available funds to its VIE for business purpose. There are no fixed terms of such arrangements. The Company, through its subsidiary, and exclusive contractual arrangement with Maidisen, is engaged in the business of developing and marketing over-the-counter ("OTC") and pharmaceutical products based on traditional Chinese medicines designed to address for a variety of diseases and conditions. These consolidated financial statements present the Company and its subsidiaries on a historical pro forma basis. 7 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America and represent the historical results of the consolidated group. The Company's functional currency is the Chinese Renminbi; however the accompanying consolidated financial statements have been translated and presented in the United States Dollars. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiaries and variable interest entity (“VIE”) for which the Company is the primary beneficiary.All inter-company accounts and transactions have been eliminated in consolidation.The Company has adopted FIN 46R which requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. Translation Adjustments As of September 30, 2010 and December 31, 2009, the accounts of the Company were maintained, and its financial statements were expressed, in Chinese Yuan Renminbi (“CNY”).Such financial statements were translated into U.S. Dollars (“USD”) in accordance with the Foreign Currency Matters Topic of the Codification, with the CNY as the functional currency.According to the Codification, all assets and liabilities were translated at the current exchange rate, stockholders’ equity are translated at the historical rates and income statement items are translated at the average exchange rate for the period.The resulting translation adjustments are reported under other comprehensive income in accordance with the Comprehensive Income Topic of the Codification, as a component of shareholders’ equity.Transaction gains and losses are reflected in the income statement. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Comprehensive Income The Company follows the Comprehensive Income Topic of the Codification. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income. Risks and Uncertainties The Company’s operations are carried out in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, and by the general state of the PRC’s economy.The Company’s business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company is subject to substantial risks from, among other things, intense competition associated with the industry in general, other risks associated with financing, liquidity requirements, rapidly changing customer requirements, limited operating history, foreign currency exchange rates and the volatility of public markets. 8 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Contingencies Certain conditions may exist as of the date the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material would be disclosed. There were no contingencies of this type as of September 30 , 2010 and December 31, 2009. Loss contingencies considered to be remote by management are generally not disclosed unless they involve guarantees, in which case the guarantee would be disclosed. Cash and Cash Equivalents Cash and cash equivalents include cash in hand and cash in time deposits, certificates of deposit and all highly liquid debt instruments with original maturities of three months or less. Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable.Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Reserve balances at September 30, 2010 and December 31, 2009 were $0. Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. As of September 30, 2010 and December 31, 2009, inventories consist of the following: At At 9/30/2010 12/31/2009 Raw materials $ $ Work in process Finished goods Total $ $ 9 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Property, Plant & Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Buildings 10- 30 years Leasehold improvement 6-10 years Transportation equipment 5-10 years Fixture and furniture 5-10 years Machinery and equipment 5 -12 years As of September 30, 2010 and December 31, 2009 Property, Plant & Equipment consist of the following: At At 9/30/2010 12/31/2009 Buildings $ $ Leasehold improvements Transportation equipment Fixture and furniture Machinery and equipment Total $ $ Accumulated depreciation ) ) $ $ Depreciation expenses for the nine months ended September 30, 2010 and 2009 was $392,895 and $345,383, respectively. Construction in progress - Assets under construction are stated at cost, which includes all direct cost relating to acquisition or construction cost, including interest charges on borrowings, are capitalized as construction in progress.No depreciation is provided until the construction is completed and the assets are ready for their intended use. 10 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from six to fifty years. Management evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. No impairments of intangible assets have been identified during any of the periods presented. The land use rights will expire in 2056 and 2058. The proprietary technologies were contributed by four shareholders of the Company and relate to the production of the Company's five state approved drugs. All of the Company’s intangible assets are subject to amortization with estimated lives of: Land use right 50 years Software 6 years Proprietary technologies 10-20 years The components of finite-lived intangible assets are as follows: At At 9/30/2010 12/31/2009 Land use right $ $ Software Proprietary technologies Less: Accumulated amortization ) ) $ $ Amortization expense for the nine months September 30, 2010 and 2009 was $339,917 and $539,602 respectively. The estimated future amortization expenses related to intangible asset as of September 30, 2010 are as follows: $ Thereafter $ Long-Lived Assets The Company accounts for long-lived assets in accordance with Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” (SFAS No. 144), included in the Codification as ASC 360, Property, Plant, and Equipment, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, “Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of,” and the accounting and reporting provisions of APB Opinion No. 30, “Reporting the Results of Operations for a Disposal of a Segment of a Business”, included in the Codification as ASC 225, Income Statement. The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with ASC 360.ASC 360requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of September 30, 2010 and December 31, 2009, there were no impairments of its long-lived assets. 11 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value of Financial Instruments Statement of Financial Accounting Standard No. 107, “Disclosures about Fair Value of Financial Instruments”,included in the Codification as ASC 820, Fair Value Measurements and Disclosures, requires that the Company discloses estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. Value Added Tax Payable The Company is subject to a value added tax rate of 17% on product sales by the People’s Republic of China.Value added tax payable is computed net of value added tax paid on purchases for all sales in the People’s Republic of China. Revenue Recognition The Company records revenues for goods shipped at the time of shipment. For goods delivered by the Company to a customer’s site, revenues are recognized at time of delivery. Research and development cost Research and development costs are expensed in the period when they are incurred. During nine months ended September 30, 2010 and 2009, research and development costs were $172,391 and $0, respectively.There were no costs for the three month periods ended September 30, 2010 and 2009. Advertising Advertising expenses consist primarily of costs of promotion for corporate image and product marketing and costs of direct advertising. The Company expenses all advertising costs as incurred. Advertising costs for the nine months ended September 30, 2010 and 2009 were $216,732 and $328,831, respectively.Advertising costs for the three months ended September 30, 2010 and 2009 were $61,310 and $139,890 respectively. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes”, included in the Codification as ASC 740, Income Taxes, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. It is the Company’s intention to permanently reinvest earnings from activity with china. And thereby indefinitely postpone repatriation of these funds to the US. Accordingly, no domestic deferred income tax provision has been made for US income tax which could result from paying dividend to the Company. There were no deferred tax difference in 2010 and 2009 Comprehensive Income Comprehensive income is defined as the change in equity of a company during a period from transactions and other events and circumstances excluding transactions resulting from investments from owners and distributions to owners. For the Company, comprehensive income for the periods presented includes net income, foreign currency translation adjustments. 12 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Statement of Cash Flows In accordance with SFAS No. 95, “Statement of Cash Flows”, included in the Codification as ASC 230, Statement of Cash Flows, cash flows from the Company’s operations are based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Basic and Diluted Earnings (Loss) per Share (EPS) Basic EPS is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS is similarly computed, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to have been exercised at the beginning of the period (or at the time of issuance, iflater), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The following table presents a reconciliation of basic and diluted earnings per share for three and nine months ended September 30, 2010: Three Months Ended Nine Months Ended Net income $ Weighted average sharesoutstanding - basic Effect of dilutive securities: Weighted average shares outstanding – diluted Earnings per share – basic $ Earnings per share – diluted $ Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash, accounts receivable and other receivables arising from its normal business activities. The Company places its cash in what it believes to be credit-worthy financial institutions. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Segment Reporting Statement of Financial Accounting Standards No. 131, “Disclosure about Segments of an Enterprise and Related Information”, included in Codification ASC 280, Segment Reporting, requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. SFAS 131 has no effect on the Company’s financial statements as substantially all the Company’s operations are conducted in one industry segment of manufacturing and marketing products over-the-counter and prescription pharmaceutical products. All of the Company’s assets are located in the PRC. Recently Accounting Pronouncements No new accounting pronouncements issued or effective during the fiscal years has had, or is expected to have a material impact on the consolidated financial statements. 13 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 3 - OTHER RECEIVABLES Other receivables mainly consist of cash advances to employees. As of September 30, 2010 and December 31, 2009, the other receivables were$517,237 and $762,158, respectively. Note 4 - COMPENSATED ABSENCES Regulation 45 of local labor law entitles employees to annual vacation leave after 1 year of service. In general all leave must be utilized annually, with proper notification. Any unutilized leave is cancelled. Note 5 - DEBT As of September 30, 2010 and December 31, 2009, the Company had debt as follows: 09/30/2010 12/31/2009 China Merchant Bank $ China Merchant Bank $ Terms of the loan call for interest7.00% per annum, with principal due in November 2010 Terms of the loan call for interest7.00% per annum, with principal due in 2010 Commercial Bank of China –Zhonglou Branch Commercial Bank of China –Zhonglou Branch Term of the loan called for interest 5.94% per annum, with principal due in July 2011 Term of these loans called for interest 5.94% per annum, with principal due in July 2011 Total $ $ Lesscurrent portion Non current portion $ - $ The Company is using these loans for working capital purposes and secured by land use rights and building of the Company and a PRC state-owned company. Note 6 - CONSTRUCTION IN PROGRESS AND COMMITMENTS Construction in progress represented the construction of an exhibition hall.The Company paid $1,171 and $0 as of September 30, 2010 and December 31, 2009, respectively, and is committed to pay an additional $178,000 in accordance with the terms of an agreement.During the nine months ended September 30, 2010, there were no transfer from construction in progress to property, plant & equipment. Note 7 - INCOME TAXES Pursuant to the PRC Income Tax Laws, the Enterprise Income Tax (“EIT”) at a statutory rate of 25%.The Company is a high tech enterprise and under PRC Income Tax Laws, it is entitled to a five-year exemption for 2007 through 2011. If the Company were subject to the standard 25% enterprise income tax rate, it would have incurred $1,290,351 and $800,855 of income tax expense for the nine months ended September 30, 2010 and 2009, respectively. The standard income tax rate would have caused the Company to incur an additional expense of $0.04 and $0.03 per share for the nine months ended September 30, 2010 and 2009, respectively. ASC 740, Accounting for Income Taxes (“ASC 740”), requires that deferred tax assets be evaluated for future realization and reduced by a valuation allowance to the extent that the Company believes a portion, more likely than not, will not be realized. The Company considers many factors when assessing the likelihood of future realization of our deferred tax assets, including our recent cumulative earnings experience and expectations of future taxable income by taxing jurisdiction, the carry-forward periods available for tax reporting purposes, and other relevant factors. The Company through its VIE adopted the provisions of FASB Accounting Standards Codification Topic 740, Accounting for Uncertainty in Income Taxes. ASC 740 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements. The standard prescribes a recognition and measurement method for the financial statement recognition measurement of a tax position taken or expected to be taken in a tax return. The standard also provides guidance on recognition, classification, interest and penalties, accounting interim periods, disclosure and transition. The Company considers many factors when evaluating and estimating tax positions and tax benefits, which ay require periodic adjustments and which may not accurately forecast actual outcomes. 14 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Based on a review of tax positions, the Company was not required to record a liability for unrecognized tax benefits as a result of adopting ASC 740. Further, there has been no change during the nine months ended September 30, 2010 and the year ended December 2009. Accordingly, no interest and penalties was accrued through September 30, 2010 and December 31, 2009. A reconciliation of the PRC Statutory income tax rate to the effective income tax rate is as follows: September 30, 2010 September 30,2009 PRC Statutory income tax rate 25 % 25 % Preferential allowance as permitted -25 % -25 % Other adjustments 0 % 0 % Total 0 % 0 % Note 8 - MAJOR CUSTOMERS AND CREDIT RISK For the nine months ended September 30, 2010, two customers accounted for approximately 16% and 10% of sales. For the nine months ended September 30, 2009, one customer accounted approximately 26% of sales. For the three months ended September 30, 2010, two customers accounted for approximately 16% and 11% of sales.For the three months ended September 30, 2009, one customer accounted approximately 28% of sales. At September 30, 2010 and December 31, 2009, the total receivable due from these customers was approximately $1,065,000 and $298,000 respectively. Twovendors provided 18% and 10% of the Company’s purchases of raw materials for the nine months ended September 30, 2010; three vendors provided 22%, 21% and 10% of the Company’s purchase of raw materials for the nine months ended September 30, 2009.Three vendors provided 17%, 13% and 12% of the Company’s purchases of raw materials for the three months ended September 30, 2010; two vendor provided 33%, and 31% of the Company’s purchase of raw materials for the three months ended September 30, 2009.At September 30, 2010, the total payable due to these vendors was approximately $1,181,673. Note 9 - WARRANTS On January 7, 2010, the Company entered into an agreement with Jinhao Zhang to provide for public shell referral services.As consideration for the referral services to be performed by Jinhao Zhang, the Company agreed to issue to Jinhao Zhang warrants to acquire 72,727 common shares of the Company’s common stock, subject to any forward or reverse splits, with registration rights, at a $13.75 exercise price and expiration date of three years after acquiring control of or merging with said public shell for time spent on referral services, at the time of acquiring control or merging with said public shell.The agreement had no fixed term of expiry. On March 9, 2010, Dongke entered into an agreement with NSD Consulting Services, Inc.Dongkerequires assistance in the public company sector including advising on a merger/acquisition transaction, regulatory filings and other consulting services support as requested. As consideration for the Consulting Services to be performed by Consultant under this agreement, Dongke agreed to issue NSD Consulting Services, Inc. warrants to acquire 72,727 common shares of the Company’s common stock, adjusted for any forward or reverse splits, with registration rights, at a $13.75 exercise price and expiration date of three years after the closing of the acquisition or merger for time spent on consulting services. On April 2, 2010, Dongke entered into an investor relations agreement with Avisair IR Services, Inc., pursuant to which the Company required assistance in the public company sector including advising on and with respect to investor relations services. The term of the contract expires April 30, 2011.As consideration for certain investor relations services to be performed by Avisair IR Services, Inc., Dongke agreed to issue to Avisair IR Services, Inc. warrants to acquire 72,727 common shares of the Company’s common stock, adjusted for any forward or reverse splits, with registration rights, at a $13.75 exercise price and expiration date of April 26, 2013, for time spent on consulting services. The fair market value of warrants, $71,358, has been recorded as derivative liability, see Note 10. Total ExercisePrice RemainingLife Aggregate IntrinsicValue Outstanding, December 31, 2009 Granted in 2010 3 years Outstanding, September 30, 2010 The Company determined the fair value of the reset provisions at September 30, 2010 was $71,358.The fair value was determined using the Black Scholes Option Pricing Model based on the following assumptions:dividend yield: -0-%; volatility: 105.1%, risk free rate: 1.79%, expected term: 2.61 years. 15 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 10 - DERIVATIVE LIABILITY The balance sheet caption derivative liabilities consist ofwarrants issued to consultants in connection with the merger agreements. These derivative financial instruments are indexed to an aggregate of 218,181 and -0- shares of the Company’s common stock as of September 30, 2010 and December 31, 2010, respectively, and are carried at fair value. The following tabular presentations set forth information about the derivative instruments for the nine months ended September 30, 2010 and for the year ended December 31, 2009: Derivative income (expense) Nine months ended September 30, 2010 Year ended December 31, 2009 Warrant derivative $ $ - Liabilities September 30, 2010 December 31, 2009 Warrant derivative $ ( 71,358 ) - The Company has revalued the derivative at September 30, 2010.Based on this revaluation, there has been an immaterial change in the fair value of the derivative.Therefore, the Company has not adjusted the derivative amount brought forward from June 30, 2010. Freestanding derivative instruments, consisting of warrants are valued using the Black-Scholes-Merton valuation methodology because that model embodies all of the relevant assumptions that address the features underlying these instruments. Significant assumptions used in the Black Scholes models included: conversion or strike prices $13.75; volatility 105.1%based upon forward terms of instruments; terms-remaining of 2.61 life; and a risk free rate of 1.79%. Note 11 - STATUTORY RESERVE In accordance with the laws and regulations of the PRC, a wholly-owned Foreign Invested Enterprises and the VIE’s income, after the payment of the PRC income taxes, shall be allocated to the statutory surplus reserves and statutory public welfare fund. Prior to January 1, 2006 the proportion of allocation for reserve was 10 percent of the profit after tax to the surplus reserve fund and additional 5-10 percent to the public affair fund. The public welfare fund reserve was limited to 50 percent of the registered capital.Effective January 1, 2006, there is now only one fund requirement. The reserve is 10 percent of income after tax, not to exceed 50 percent of registered capital. Statutory Reserve funds are restricted for set off against losses, expansion of production and operation or increase in register capital of the respective company. Statutory public welfare fund is restricted to the capital expenditures for the collective welfare of employees. These reserves are not transferable to the Company in the form of cash dividends, loans or advances. These reserves are therefore not available for distribution except in liquidation. As of September 30, 2010 and December 31, 2009, the Company had allocated $2,448,456 and $2,448,456, respectively, to these non-distributable reserve funds. Note 12 - OTHER COMPREHENSIVE INCOME Balances of related after-tax components comprising accumulated other comprehensive income, included in stockholders’ equity, at September 30, 2010 and December 31, 2009, are as follows: Foreign Currency Translation Adjustment Accumulated Other Comprehensive Income Balance at December 31, 2008 $ ) $ ) Change for 2009 Balance at December 31, 2009 ) ) Change for 2010 Balance at September 30, 2010 $ $ 16 DK SINOPHARMA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED AND RESTATED) Note 13 - CURRENT VULNERABILITY DUE TO CERTAIN RISK FACTORS The Company’s major operations are carried out in the PRC; therefore the Company is subject to the risks not typically associated with entities operating in the United States of America. Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general state of the PRC's economy. All of the following risks may impair the Company’s business operations. If any of the following risks actually occurs, the Company’s business, financial condition or results of operations could be materially adversely affected.In such case, investor may lose all or part of the investment. Additional risks include: § The Company may not be able to adequately protect and maintain its intellectual property. § The Company may not be able to obtain regulatory approvals for its products. § The Company may have difficulty competing with larger and better financed companies in the same sector. New legislative or regulatory requirements may adversely affect the Company’s business and operations. The Company is dependent on certain key existing and future personnel. § The Company’s growth is dependent on its ability to successfully develop, market, or acquire new drugs. The Company may be subject to product liability claims in the future. § Changes in the laws and regulations in the PRC may adversely affect the Company’s ability to conduct its business. § The Company may experience barriers to conducting business due to governmental policy. § Capital outflow policies in the PRC may hamper the Company’s ability to remit income to the United States. § Fluctuation of the Renminbi could materially affect the Company’s financial condition and results of operations. § The Company may face obstacles from the communist system in the PRC. § The Company may have difficulty establishing adequate management, legal and financial controls in the PRC. § Trade barriers and taxes may have an adverse affect on the Company’s business and operations. § There may not be sufficient liquidity in the market for the Company’s securities in order for investors to sell their securities. Note 14 – COMMITMENTS The Company has future minimum obligations under a construction contract totaling approximately $178,000as ofSeptember 30, 2010, dueas follows: $ Note 15 - SUBSEQUENT EVENTS For the nine months ended September 30, 2010, the Company has evaluated subsequent events for potential recognition and disclosure through the date the financial statements were issued. 17 Item 2.Management’s Discussion and Analysis or Plan of Operation Cautionary Notice Regarding Forward-Looking Statements In this quarterly report, references to “DK Sinopharma,” “the Company,” “we,” “our,” “us,” and the Company’s variable interest entity, “Maidisen,” refer to DK Sinopharma, Inc. We make certain forward-looking statements in this report.Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings), demand for our services, and other statements of our plans, beliefs, or expectations, including the statements contained under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” as well as captions elsewhere in this document, are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can”, “could,” “may,” “should,” “will,” “would,” and similar expressions. We intend such forward-looking statements to be covered by the safe harbor provisions contained in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and in Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. You are cautioned not to place undue reliance on such forward-looking statements. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC should be considered in evaluating forward-looking statements. The nature of our business makes predicting the future trends of our revenue, expenses, and net income difficult.Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. The risks and uncertainties involved in our business could affect the matters referred to in any forward-looking statements and it is possible that our actual results may differ materially from the anticipated results indicated in these forward-looking statements. Important factors that could cause actual results to differ from those in the forward-looking statements include, without limitation, the following: · the effect of political, economic, and market conditions and geopolitical events; · legislative and regulatory changes that affect our business; · the availability of funds and working capital; · the actions and initiatives of current and potential competitors; · investor sentiment; and · our reputation. We do not undertake any responsibility to publicly release any revisions to these forward-looking statements to take into account events or circumstances that occur after the date of this report.Additionally, we do not undertake any responsibility to update you on the occurrence of any unanticipated events which may cause actual results to differ from those expressed or implied by any forward-looking statements. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes thereto as filed with the SEC and other financial information contained elsewhere in this Report. Overview Since the completion of our recent restructuring in May 2010, we, through our variable interest entity (“VIE”), Yangling Dong Ke Maidisen Pharmaceuticals, Co. Ltd. (“Maidisen”), are primarily engaged in the research, development, manufacture, packaging, marketing and distribution of pharmaceutical and medical products in China for human use for a variety of diseases and conditions. All of our operations are conducted in the People’s Republic of China (the “PRC”) where our manufacturing facility is located. Through various contractual arrangements completed on January 27, 2010, our indirect wholly-owned subsidiary, Yangling Slovan Pharmaceutical Co., Ltd. (“Slovan”), has a controlling interest in Maidisen and therefore we are required to consolidate Slovan's and Maidisen’s financial statements with the financial statements of DK Sinopharma. 18 Our current operations, based in Yangling, Shaanxi Province, involve the manufacture and sale of 38 pharmaceutical products in the form of capsules, plasters, tablets, granules, semisolid ointment, power, ointment, and paste ointment. We currently focus our medicine on a variety of diseases relating to the respiratory system, digestive system, cardio-cerebral vascular system, antineoplastic, bone disease-modifying antirheumatic, gynecologyl, and refill nutrition, among others. Our products are sold to distributors who distribute our products to the public as well as through representatives that we employ. Our focus is on the development and sale of pharmaceutical products and over the counter products based on traditional Chinese medicines designed to address varying diseases and conditions. During the past few years 230 representative offices have been established nationwide and the business has extended to 26 provinces in the PRC. Results of Operations Comparison of the Three and Nine Months Ended September 30, 2010 and 2009 Revenue Three Months Ended September 30, % of change Plasters 14
